Name: 2000/49/EC: Commission Decision of 6 December 1999 repealing Decision 1999/356/EC and imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from Egypt (notified under document number C(1999) 4232) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  trade;  plant product;  tariff policy;  international trade;  agri-foodstuffs
 Date Published: 2000-01-25

 Avis juridique important|32000D00492000/49/EC: Commission Decision of 6 December 1999 repealing Decision 1999/356/EC and imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from Egypt (notified under document number C(1999) 4232) (Text with EEA relevance) Official Journal L 019 , 25/01/2000 P. 0046 - 0050COMMISSION DECISIONof 6 December 1999repealing Decision 1999/356/EC and imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from Egypt(notified under document number C(1999) 4232)(Text with EEA relevance)(2000/49/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,After consulting the Member States,Whereas:(1) Commission Decision 1999/356/EC of 28 May 1999 on the temporary suspension of imports of peanuts and certain products derived from peanuts originating in, or consigned from Egypt(2) is applicable until 1 December 1999 and should be repealed;(2) Peanuts originating in or consigned from Egypt had been found to be contaminated with Aflatoxin B1 at high levels. Sampling indicated a serious and recurring aflatoxin contamination of peanuts originating in or consigned from Egypt;(3) The Scientific Committee for Food has noted that aflatoxins, in particular Aflatoxin B1, are carcinogenic substances and even at low doses, cause cancer of the liver and in addition are genotoxic;(4) Commission Regulation (EC) No 1525/98(3) amending Regulation (EC) No 194/97 sets maximum levels for certain contaminants and in particular aflatoxins in foodstuffs. These limits have been exceeded to an excessive amount in samples of peanuts originating in or consigned from Egypt. The limits for Aflatoxin B1 in ground nuts which are intended for direct consumption, and those which may be sorted or subject to further processing, are set in this Regulation at two and eight parts per billion (ppb) respectively. Contamination of Aflatoxin B1 at levels as high as 485 ppb have been detected in peanuts from Egypt;(5) Egypt is a major exporter of peanuts to the Community and the exposure of the population to peanuts or peanut products contaminated with aflatoxin constitutes a serious threat to public health within the Community;(6) An examination of conditions of hygiene in Egypt has been undertaken and revealed that improvements in hygiene practices and the traceability of peanuts are required. Commitments have been received from the Egyptian authorities in particular in relation to improvements in production, handling, sorting, processing, packaging and transport practices. It is therefore appropriate to subject peanuts or products derived from peanuts originating in or consigned from Egypt to special conditions to provide a high level of protection to public health;(7) It is necessary that peanuts and products derived from peanuts have been produced, sorted, handled, processed, packaged and transported following good hygienic practices. It is necessary to establish the levels of Aflatoxin B1 and total aflatoxin in samples taken from the consignment immediately prior to leaving Egypt;(8) It is necessary for documentary evidence to be provided by the Egyptian authorities to accompany each consignment of peanuts originating in or consigned from Egypt, relating to the conditions of production, sorting, handling, processing, packaging and transport and the results of laboratory analysis of the consignment for levels of Aflatoxin B1 and total aflatoxin;(9) It is necessary to submit for analyses at the port of entry into the Community in a systematic manner, lots of peanuts originating in or consigned from Egypt in order to determine the levels of contamination of peanuts of Aflatoxin B1 and total aflatoxin,HAS ADOPTED THIS DECISION:Article 11. Member States may import:- peanuts falling within CN code 1202 10 90 in shell or 1202 20 00 shelled, whether or not broken or- roasted peanuts falling within CN code 2008 11 92 (in immediate packs of a net content exceeding 1 kg) or 2008 11 96 (not exceeding 1 kg)originating in or consigned from Egypt which are intended for human consumption or to be used as an ingredient in foodstuffs, provided that each consignment is accompanied by the results of official sampling and analysis, and the health certificate in Annex I, completed, signed and verified by a representative of the Egyptian Ministry of Agriculture.2. Consignments may only be imported into the Community through one of the points of entry listed in Annex II.3. Each consignment shall be identified with a code which corresponds to the code on the sampling results of the official sampling and analysis and health certificate referred to in paragraph 1.4. Member States shall carry out documentary checks to ensure that the requirement for the health certificate and the sampling results referred to in paragraph 1 is complied with.5. Member States shall undertake sampling and analysis of consignments in a systematic manner for Aflatoxin B1 and total aflatoxin before release onto the market from the port of entry into the Community, and shall inform the Commission of the results of these analyses.Article 2The present Decision shall be reviewed before 30 November 2000, in order to assess whether the special conditions referred to in Article 1 provide a sufficient level of protection to public health within the Community. The review shall also assess whether there is a continuing need for the special conditions.Article 3This Decision repeals Decision 1999/356/EC.Article 4Member States shall take the measures concerning imports necessary to comply with this Decision. They shall inform the Commission thereof.Article 5This Decision is addressed to the Member States.Done at Brussels, 6 December 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 139, 2.6.1999, p. 32.(3) OJ L 201, 17.7.1998, p. 4.ANNEX I>PIC FILE= "L_2000019EN.004802.EPS">ANNEX IIList of points of entry through which peanuts and products derived from peanuts originating in or consigned from Egypt may be imported into the European Community>TABLE>